



EXHIBIT 10.1


TRANSITION AGREEMENT

        This Transition Agreement (“Agreement”) is entered into as of November
17, 2005, by and between Deluxe Corporation, a Minnesota corporation (“Deluxe”),
and Ronald E. Eilers (“Eilers”), an individual residing in the State of
Minnesota.

        WHEREAS, Eilers has served as the President and Chief Operating Officer
of Deluxe since December 2000, and has been a member of the Board of Directors
of Deluxe (the “Board”) since August, 2000;

        WHEREAS, Lawrence J. Mosner (“Mosner”), the Company’s Chairman and Chief
Executive Officer (“CEO”), is voluntarily retiring from his officer and director
positions with Deluxe, effective upon the election by the Board of Mosner’s
successor as CEO of Deluxe;

        WHEREAS, Eilers has agreed to succeed Mosner as CEO for the period
commencing with Eilers’ election by the Board as CEO through December 31, 2006,
and has further agreed to assist his successor as CEO (the “new CEO”) and to
retire voluntarily from his officer and director positions with Deluxe upon the
election of his successor as CEO;

        WHEREAS, the Board wants to recognize Eilers’ many years of loyal
service to Deluxe and to provide for the smooth transition of the CEO position;

        WHEREAS, the parties desire to set forth all matters regarding Eilers’
retirement as CEO, resignation from the Board and his service as a consultant to
the new CEO; and

        WHEREAS, the Board believes it is in the best interests of Deluxe’s
shareholders to enter into this Agreement.

        NOW THEREFORE, in consideration of the premises and the covenants
herein, the sufficiency of which is hereby acknowledged, Eilers and Deluxe agree
as follows:

        1.       CEO Election and Retirement as CEO.

                   (a)       CEO Election.   Effective upon election by the
Board and continuing until the “CEO Retirement Date” (as defined below), Eilers
shall serve as CEO of Deluxe and shall be an executive officer of Deluxe and
have such duties and responsibilities customarily associated with such position.

                   (b)       Retirement as CEO.   Effective on the earlier of:
(i) December 31, 2006, and (ii) the date on which Eilers’ successor as CEO is
elected by the Board (the “CEO Retirement Date”), Eilers shall retire as
Deluxe’s CEO, from all other officer positions he currently holds with Deluxe
and its affiliates and from all director positions he holds with Deluxe and its
affiliates. Effective upon the “Full Retirement Date” (as defined below), the
Executive Retention Agreement dated December 18, 2000, between Deluxe and Eilers
(the “Retention Agreement), shall terminate and be of no further force or
effect.



 

--------------------------------------------------------------------------------



                     (c)       Severance Agreement.   Deluxe and Eilers are
parties to that certain Severance Agreement, effective March 1, 2001, which
provides for certain benefits to Eilers upon the termination of his employment
as described therein (the “Severance Agreement”). Deluxe and Eilers agree that
in Eilers’ new role as CEO the Severance Agreement shall no longer be applicable
and the Severance Agreement is therefore terminated effective upon execution of
this Agreement.

        2.       Transition of CEO Duties.   After the CEO Retirement Date and
for a period ending no later than December 31, 2006, the final date of which is
to be determined by the new CEO (the “Transition Period”), Eilers shall assist
the new CEO in the transition of his duties as CEO in a diligent and
business-like manner as and when reasonably requested by the new CEO, pursuant
to the terms and conditions set forth below:

                     (a)       Duration. Eilers shall be available to devote his
full time and effort at the Company headquarters to his transition duties
through the end of the Transition Period, as and when requested by the new CEO;
the last day of Eilers’ employment with Deluxe in this capacity is referred to
herein as the “Full Retirement Date.” Deluxe shall provide Eilers with two weeks
advance written notice of the Full Retirement Date.

                     (b)       Duties. Such assistance may include, but not
necessarily be limited to, at the direction and request of Deluxe’s new CEO: (i)
representing Deluxe with key industry, civic and philanthropic constituents,
(ii) assisting Deluxe’s new CEO in maintaining and developing business
relationships with key strategic partners, (iii) regularly meeting with the new
CEO to review progress toward the refinement and execution of Deluxe’s strategy,
and (iv) assisting the new CEO in the recognition and motivation of employees in
pursuing Deluxe’s strategy.

                     (c)       Reporting Relationship.   During the Transition
Period, Eilers shall report to Deluxe’s new CEO.

                     (d)       Manner of Performance.   During the Transition
Period, Eilers shall perform all services and duties that reasonably may be
required of him pursuant to the terms hereof, to the reasonable satisfaction of
Deluxe. Eilers shall not take any action that would be adverse to Deluxe’s
business interests or that may subject Eilers, Deluxe or any of its affiliates
to civil or criminal liability. In performing services hereunder, Eilers agrees
to comply in full with all applicable laws, ethical standards, rules and
regulations, and with Deluxe’s conflict of interest policies. Eilers represents
that, on the date of this Agreement, he does not have any interest in any entity
that would violate Deluxe’s conflict of interest policies or materially
interfere in any manner with the performance of services under this Agreement.

        3.       Compensation Until the Full Retirement Date.

                     (a)       Salary, Bonus and Executive Benefits.   Eilers
shall receive an annual salary of $625,000, commencing with his election as CEO
by the Board, to his Full Retirement Date. Eilers shall also be entitled to
receive a bonus payable for 2005 and 2006 performance and other compensation to
which he is entitled hereunder through the Full Retirement Date. Eilers’ target
and award under the Annual Incentive Plan for 2005 shall be pro rated for 2005
based on the number of days during 2005 Eilers was employed in each position
with Deluxe. Eilers shall continue to receive the standard executive officer
benefit of Company-paid reimbursements for financial and tax planning for 2005,
in an aggregate grossed-up amount not to exceed $16,000 for 2005. Eilers shall
receive the standard executive officer benefit of Company-paid reimbursements
for financial and tax planning for 2006, in an aggregate grossed-up amount not
to exceed $16,000 for 2006, such reimbursements to be payable to Eilers on
December 31, 2006. On the Full Retirement Date, all compensation related to
Eilers’ employment with Deluxe under all other agreements and arrangements,
including all perquisite programs, shall cease, and no further compensation
shall be due from or paid by Deluxe to Eilers, except (i) as contemplated in
this Agreement, (ii) pursuant to Deluxe employee pension or retirement plans not
otherwise referenced in this Agreement in which Eilers is currently
participating and which provide for post-retirement rights to participants,
(iii) or as otherwise required by law.



2

--------------------------------------------------------------------------------



                     (b)       Taxes and Withholding.   To the extent required
by the federal and applicable state income tax laws and regulations, Deluxe
shall withhold and deduct from all compensation paid to Eilers under this
Agreement, including the retention bonus payment described in Section 5(a)
hereof, all required withholding and deductions.

        4.       2006 Compensation Determinations.   The Compensation Committee
of the Board (the “Committee”) shall authorize the following compensation for
Eilers for services as CEO during 2006:

                     (a)       Annual Bonus.   Eilers shall participate in the
Annual Incentive Plan for 2006, and shall be entitled to be paid a pro-rated
portion of the bonus that he would otherwise receive thereunder for the portion
of the calendar year 2006 ending on the Full Retirement Date; provided that,
Eilers shall not be eligible to defer any portion of this bonus, if any, into
restricted stock units as set forth in such plan. Any such bonus payout shall be
made in February 2007, at the same time as payments under such plan are usually
made.

                     (b)       Long-Term Incentives.   Eilers shall not
participate in the annual Long-Term Incentive Program (“LTIP”) for 2006, the
stock option, restricted stock and performance award share awards for which are
typically made at the April 2006 Committee meeting. In lieu thereof, and in
order to provide sufficient incentive for Eilers to manage the Company for the
long-term best interests of the Company and its shareholders, Eilers shall be
eligible to receive a lump-sum cash payment, within 20 business days after the
Full Retirement Date (or later pursuant to Section 5(e) below if applicable),
equal to a pro-rated portion of $300,000 for the portion of the calendar year
2006 ending on the Full Retirement Date (net of any withholding or other taxes
applicable to such payment).

        5.       Retention Incentives.   As additional consideration for Eilers
agreeing to serve in the roles contemplated by this Agreement, Deluxe shall make
the following payments to and distributions for the benefit of, Eilers:

                     (a)       Retention Bonus.   Unless, prior to the Full
Retirement Date, Eilers’ employment with Deluxe is terminated by Deluxe for
“Cause” (as defined below) or by Eilers for “Good Reason” (as defined below),
Deluxe shall pay to Eilers a lump sum retention bonus equal to 1.5 times his
then-current annual salary (the “Retention Bonus”) within 20 business days after
the Full Retirement Date (net of any withholding or other taxes applicable to
such payment) (or later pursuant to Section 5(e) below if applicable). If Deluxe
terminates Eilers’ employment for Cause, then he shall forfeit all rights to
receive the Retention Bonus. If Eilers’ terminates his employment with Deluxe
for Good Reason, then he shall be entitled to receive his Retention Bonus within
20 business days after his last day of employment (net of any withholding or
other taxes applicable to such payment) (or later pursuant to Section 5(e) below
if applicable).



3

--------------------------------------------------------------------------------



                                As used herein, “Cause” means Eilers’ (i)
continued failure to perform substantially his duties with Deluxe, including his
duties under this Agreement (other than any such failure resulting from
incapacity due to physical or mental illness or any such actual or anticipated
failure after Eilers’ delivery of a written notice to Deluxe’s General Counsel
that Eilers is terminating his employment for Good Reason), after a written
demand for substantial performance is delivered to Eilers which specifically
identifies the manner in which Deluxe believes that Eilers has not substantially
performed his duties, (ii) conviction of a felony, or (iii) willful engagement
in (A) other illegal conduct relating to the business or assets of Deluxe, or
(B) gross misconduct.

                                “Good Reason” means (i) Deluxe’s continued
failure to perform substantially its duties under this Agreement after a written
demand for substantial performance is delivered to Deluxe by Eilers
which specifically identifies the manner in which Eilers believes that Deluxe
has not substantially performed its duties, (ii) Deluxe’s requiring Eilers to be
based at any location more than 50 miles from Deluxe’s current headquarters
location in Shoreview, Minnesota; or (iii) any request or requirement by Deluxe
that Eilers take any action or omit to take any action that is inconsistent with
or in violation of Deluxe’s ethical guidelines and policies as the same exist
today or as they may be modified hereafter or any professional ethical
guidelines or principles that may be applicable to Eilers.

                     (b)       Recognition of Qualified or Approved
Retirement.   Effective as of the Full Retirement Date, the Committee shall
recognize Eilers’ retirement as a (i) “Qualified Retirement” for purposes of
Eilers’ Restricted Stock Award Agreements dated May 4, 2004 and April 27, 2005,
his Performance Award Agreements dated May 4, 2004 and April 27, 2005, and his
Nonqualified Stock Option Agreements dated March 10, 2003, May 4, 2004 and
April 27, 2005, and an “Approved Retirement” under Eilers’ Agreement for Awards
Payable in Restricted Stock Units issued under Deluxe’s Annual Incentive Plan
for plan years 2004 and 2005, and his Nonqualified Stock Option Agreements dated
May 9, 2000 and January 26, 2001, in all cases, with the Company.

                     (c)       Medical Coverage.   Effective as of the Full
Retirement Date, Eilers shall be deemed to be a “qualified retiree” under all
medical plans currently available to executive officers of Deluxe. As a
“qualified retiree,” Eilers and his wife would continue to be covered under all
medical plans currently available to executive officers of Deluxe for the
remainder of his and his wife’s lives, subject to any changes in such plans as
may be made generally. Under current plan terms, costs would be shared by Eilers
and Deluxe in the following proportions: until he reaches age 65, Eilers would
bear 65% of the insurance premiums and Deluxe would bear 35%; at and after age
65, Eilers would bear 25% and Deluxe would bear 75%.



4

--------------------------------------------------------------------------------



                     (d)       Interpretation.   The existence of any dispute
respecting the interpretation of this Agreement or the Release, or the alleged
breach of this Agreement or the Release, will not nullify or otherwise affect
Deluxe’s obligations to recognize Eilers’ retirement as “Qualified” or
“Approved” pursuant to Sections 5(b) and 5(c) hereof.

                     (e)       Tax Compliance.   Notwithstanding anything to the
contrary herein, if either Deluxe or Eilers determines in good faith that any
payment or benefit due to Eilers under this Agreement is subject to Section
409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”) (the six
month distribution delay requirement for certain payments to key employees of
publicly traded companies), such payment or benefit shall not be made or
provided sooner than permitted under such Section 409A(a)(2)(B)(i) and shall be
made or provided on the date that is the first business day after the date that
is six months after the date of Eilers’ “separation from service”, as such
phrase is defined under Section 409A of the Code (“Section 409A”) and the
guidance and regulations interpreting Section 409A. Deluxe shall consult with
Eilers before making any such determinations.

        6.       Continued Executive Benefits.

                     (a)       Prior to Full Retirement Date.   Until the Full
Retirement Date, Eilers shall be entitled to such medical, disability, life
insurance coverage, vacation, sick leave, holiday benefits and any other
benefits, in each case as are customarily made available to Deluxe’s executive
officers, all in accordance with Deluxe’s benefits program in effect from time
to time.

                     (b)       After Full Retirement Date.   After the Full
Retirement Date, Eilers shall be entitled only to the benefits set forth in
Section 4, Section 5 and the second sentence of Section 3(a) of this Agreement.
For the avoidance of doubt, the parties acknowledge and agree that Eilers shall
not continue to participate, after the Full Retirement Date, in any of the
following plans, in each case, as amended to date, except with respect to vested
balances of deferred accounts existing in any such plan as of the Full
Retirement Date: (i) Amended and Restated 2000 Employee Stock Repurchase Plan,
(ii) Deluxe Corporation Deferred Compensation Plan (2001 Restatement), (iii)
Deluxe Corporation Executive Deferred Compensation Plan for Employee Retention
and Other Eligible Arrangements, (iv) Deluxe Corporation Supplemental Benefit
Plan, and (v) any executive perquisite plan of Deluxe, other than as set forth
in the second sentence of Section 3(a) hereof.

                     (c)       Death or Disability.   In the event that Eilers
dies prior to the Full Retirement Date, his heirs, representatives or his estate
shall be entitled to the compensation and benefits described in Sections 4(a)
and 4(b) (using the actual days through his date of death to determine the
pro-rated portion described therein) and Section 5; provided that an authorized
representative enters into the Release on behalf of such heirs, representatives
or estate. In the event that Eilers becomes disabled to the degree that he
cannot perform his normal duties hereunder prior to the Full Retirement Date,
then he shall be entitled to the compensation and benefits described in Sections
4(a) and 4(b) (using the actual days through the Full Retirement Date to
determine the pro-rated portion described therein) and Section 5; provided that
he enters into the Release, or his authorized representative enters into the
Release on his behalf.



5

--------------------------------------------------------------------------------



        7.       Release.   In consideration of the promises, covenants and
other valuable consideration provided by Deluxe in this Agreement, Eilers agrees
that, for him to be entitled to receive the payments and other benefits
described in this Agreement, he will execute the Release attached hereto as
Exhibit A on the Full Retirement Date. Deluxe will also execute the Release on
the Full Retirement Date.

        8.       Confidential Information.   Eilers will not make any
unauthorized use, publication or disclosure, either during or after the
Transition Period, of any information generated or acquired by him during his
employment with Deluxe, including, but not limited to, information of a
confidential or trade secret nature (“Confidential Information”). Confidential
Information includes information not generally known by or available to the
public about or belonging to Deluxe or belonging to other persons to whom Deluxe
may have an obligation to maintain information in confidence. Authorization for
disclosure of Confidential Information may be obtained only through Deluxe’s
General Counsel or designee. Eilers will not disclose to Deluxe, or induce
Deluxe to use, any confidential or trade secret information or material
belonging to others.

        9.       Non-Competition.   During the Transition Period and for a
period of five consecutive years thereafter, Eilers agrees not to compete with
Deluxe in accordance with the terms set forth below.

                     (a)       As an inducement for Deluxe to enter into the
Agreement, during the Transition Period and for a period of five years from the
end of the Transition Period, Eilers will not, directly or indirectly, engage
in, acquire, own or hold a business anywhere in the United States that competes
with the business of Deluxe or any subsidiary of Deluxe as conducted prior to
the completion of the Transition Period (the “Deluxe Restricted Business”),
including as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise.

                     (b)       The restrictions set forth in Section 9(a) shall
not prohibit the ownership by Eilers of up to two percent of the issued and
outstanding capital stock of a publicly held entity carrying on a Deluxe
Restricted Business, so long as Eilers does not participate in the control or
take an active part in the management or direction thereof and does not in any
way render services thereto.

                     (c)       During the Transition Period and for a period of
five years from the end of the Transition Period, except as otherwise agreed to
in writing by Deluxe, Eilers agrees not to, and shall not cause or permit any of
his affiliates to, directly or indirectly, (i) solicit for employment, induce or
attempt to induce the termination of employment of any employee of Deluxe or any
of its subsidiaries, or materially interfere with the employment relationship
between Deluxe or any of its subsidiaries and any employee thereof or
(ii) induce or attempt to induce any customer or supplier of Deluxe to cease
doing business with Deluxe, or materially interfere with the business
relationship between Deluxe and any customer or supplier thereof. As used
herein, “affiliate” of a person or entity shall mean any other person or entity
which controls, is controlled by, or is under common control with, the initial
person or entity.



6

--------------------------------------------------------------------------------



                     (d)       The parties intend that each of the covenants
contained in this Section 9 shall be construed as a series of separate
covenants, one for each state of the United States and each county of each state
of the United States. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections of this Section 9. If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants (or any part thereof)
deemed included in those subsections, then such unenforceable covenant (or such
part) shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced. In the event that the provisions of this
Section 9 should ever be deemed to exceed the time or geographic limitations, or
the scope of this covenant, permitted by applicable law, then such provisions
shall be reformed and enforced to the maximum time or geographic limitations, as
the case may be, permitted by applicable laws. The unenforceability of any
covenant in this Section 9 shall not preclude the enforcement of any other of
said covenants or provisions or of any other obligation of Eilers or Deluxe
hereunder, and the existence of any claim or cause of action of Eilers or Deluxe
against the other, whether predicated on the Agreement or otherwise, shall not
constitute a defense to the enforcement by Deluxe of any of said covenants.

                     (e)       It is understood and agreed that damages may be
an inadequate remedy in the event of a breach or attempted or threatened breach
by Eilers of any of his obligations in this Section 9, and that any such breach
may cause Deluxe irreparable injury and damage. Accordingly, Eilers agrees that
Deluxe shall be entitled, without waiving any additional rights or remedies
otherwise available to Deluxe, to injunctive and other such equitable relief in
the event of a breach or intended or threatened breach of any of said covenants
by Eilers.

        10.       Return of Property.   Before the end of the Transition Period,
Eilers shall return all equipment and property in his possession that belongs to
Deluxe, including all files and programs stored electronically or otherwise that
relate or refer to Deluxe, and all original and copies of documents, notes,
memoranda or any other written materials that relate or refer to Deluxe,
including material that constitutes Confidential Information, other than
information or documents relating to Eilers’ Deluxe compensation or benefit
plans or programs in which he participates or participated.

        11.       Non-Disparagement.   Eilers agrees that he will not, and will
use his reasonable efforts not to allow anyone acting on his behalf or at his
direction at any time to, defame or disparage Deluxe or the “Released Parties”
(as such term is defined in the Release attached as Exhibit hereto), their
plans, or their actions to any third party, either orally or in writing. Deluxe
agrees that it will not, and it will use its reasonable efforts to cause the
Released Parties to not, criticize, defame or disparage Eilers, his plans, or
his actions to any third party, either orally or in writing. The provisions of
this Section 11 shall not apply to any truthful statement(s) required to be made
by Eilers, by any Released Party or by any representative of Eilers or a
Released Party in any legal proceeding or governmental (including all agencies
thereof) or regulatory filing, investigation or proceeding.

        12.       Deluxe’s Default in Payment.   Should Deluxe default in timely
payment on the due date of any payment or amount due under this Agreement,
Eilers shall give written notice of such default to the person specified in or
pursuant to this Agreement to receive notice on behalf of Deluxe. Deluxe shall
have ten calendar days after the receipt of such a notice of default to cure any
payment default.



7

--------------------------------------------------------------------------------



        13.       Breach of this Agreement.   If a court of competent
jurisdiction determines that either party has breached or failed to perform any
part of this Agreement, the parties agree that the non-breaching party shall be
entitled to injunctive relief to enforce this Agreement and that the breaching
party shall be responsible for paying the non-breaching party’s costs and
attorneys’ fees incurred in enforcing this Agreement.

        14.       Severability.   If any provision of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect.

        15.       Ambiguities in this Agreement.   The parties acknowledge that
this Agreement has been drafted, prepared, negotiated and agreed to jointly,
with advice of each party’s respective counsel, and to the extent that any
ambiguity should appear, now or at any time in the future, latent or apparent,
such ambiguity shall not be resolved or construed against either party.

        16.       Notices.   All notices and other communications hereunder
shall be in writing. Any notice or other communication hereunder shall be deemed
duly given if it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set
forth:

  If to Eilers, to his current residence address maintained in Deluxe’s records.
Facsimile:





  If to Deluxe:

  Deluxe Corporation
3680 Victoria Street North
Shoreview, MN 55126-2966
Attention: General Counsel and
   Senior Vice President, Human Resources
Facsimile: (651) 787-1400


Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth herein.



8

--------------------------------------------------------------------------------



        17.       Counterpart Agreements.   This Agreement may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.

        18.       Choice of Law.   This Agreement shall be deemed performable by
all parties in, and venue shall be in the state or federal courts located in,
Ramsey County, Minnesota, and the construction and enforcement of this Agreement
shall be governed by Minnesota law without regard to its conflict of laws rules.

        19.       No Assignment of Claims.   Eilers shall not assign or delegate
any of his rights or obligations under this Agreement without the prior written
consent of Deluxe, and any attempted assignment without Deluxe’s consent shall
be void ab initio. Deluxe may assign this Agreement to any successor of Deluxe
or any purchaser of all or substantially all of the assets of Deluxe.

        20.       Entire Agreement.   This Agreement, the Release, any stock
option agreements, any restricted stock agreements, any performance share
awards, and any employee benefit plans or programs sponsored by Deluxe in which
Eilers is a participant, set forth the entire agreement between the parties, and
any and all prior agreements, understandings, or representations between the
parties pertaining to the subject matter of this Agreement are superceded;
provided, however, that the Retention Agreement continues in full force and
effect until terminated in accordance with Section 1 hereof.

        21.       Binding Effect of Agreement.   This Agreement shall be binding
upon Eilers, Deluxe and their heirs, administrators, representatives, executors,
successors and permitted assigns.

        22.       Authority.   The undersigned director of Deluxe represents and
warrants that he has authority to enter into this Agreement on behalf of Deluxe.










[Signature Page to Follow]



9

--------------------------------------------------------------------------------



        The parties have duly executed this Agreement as of the date first
written above.

  DELUXE CORPORATION     /s/   Stephen P. Nachtsheim

--------------------------------------------------------------------------------

    By:    Stephen P. Nachtsheim     Title:    Lead Independent Director    
/s/   Ronald E. Eilers

--------------------------------------------------------------------------------

  Ronald E. Eilers




















10

--------------------------------------------------------------------------------




EXHIBIT A


RELEASE

        This Release (“Release”) is entered into as of __________, 2006, by and
between Deluxe Corporation, a Minnesota corporation (“Deluxe”), and Ronald E.
Eilers (“Eilers”), an individual residing in the State of Minnesota.

        WHEREAS, this Release is executed pursuant to Section 7 of the
Transition Agreement dated as of November 17, 2005, by and between Deluxe and
Eilers (the “Transition Agreement”).

        1.       Eilers’ Release.   In consideration of the promises, covenants
and other valuable consideration provided by Deluxe in the Transition Agreement
and in this Release, Eilers hereby unconditionally releases and discharges
Deluxe and its affiliates, and their current and former employees, officers,
agents, directors, shareholders, and insurers (collectively referred to as
“Released Parties”) from any and all claims, causes of action, losses,
obligations, liabilities, damages, judgments, costs, expenses (including
attorneys’ fees) of any nature whatsoever, known or unknown, contingent or
non-contingent (collectively, “Claims”), that Eilers had or has as of the date
of this Release arising (i) out of or relating to Eilers’s hiring, employment,
or retirement with Deluxe and (ii) under any federal or state law, including,
but not limited to, the Age Discrimination in Employment Act of 1967, 42 U.S.C.
§§ 1981-1988, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Employee Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1986, the National Labor Relations Act, the Occupational
Safety and Health Act, the Fair Labor Standards Act, the Family and Medical
Leave Act of 1993, the Workers Adjustment and Retraining Notification Act, the
Americans with Disabilities Act of 1990, the Minnesota Labor Code (Chapter 181),
the Minnesota Human Rights Act, and any provision of the state or federal
Constitutions or Minnesota common law. This Release includes but is not limited
to any claims Eilers may have for salary, wages, severance pay, vacation pay,
sick pay, bonuses, benefits, pension, stock options, restricted stock, overtime,
and any other compensation or benefits of any nature. This release also includes
but is not limited to all common law claims including but not limited to claims
for wrongful discharge, breach of express or implied contract, implied covenant
of good faith and fair dealing, intentional or negligent infliction of emotional
distress, fraud, intentional or negligent misrepresentation, violation of public
policy, defamation, conspiracy, invasion of privacy, and/or tortious
interference with current or prospective contractual relations or business
relationships. Furthermore, Eilers relinquishes any right to re-employment with
Deluxe or the Released Parties. Eilers also relinquishes any right to further
payment or benefits under any employment agreement, benefit plan or severance
arrangement maintained or previously or subsequently maintained by Deluxe or any
of the Released Parties or any of its respective predecessors or successors,
except that he does not release any rights he has under the Transition Agreement
or any claims based upon events occurring after the date of this Release. Eilers
also does not release his right to enforce the terms of this Release or the
Transition Agreement or his right to indemnification and advancement of expenses
under any agreement he has entered into with Deluxe, under Deluxe’s charter or
by-laws or under any insurance policy maintained by Deluxe that is applicable to
its current or former directors and officers, or under any applicable law
relating to officers, directors or employees.



 

--------------------------------------------------------------------------------



        2.       Deluxe’s Release.   Deluxe on its own behalf and on behalf of
its corporate affiliates hereby unconditionally releases and discharges Eilers
from any and all Claims that they had or have as of the date of this Release,
except to the extent that such Claims arise from intentional wrongdoing or any
violations of law by Eilers. However, Deluxe does not release its right to
enforce the terms of this Release or the Transition Agreement.

        3.       No Claims Against Released Parties.   Eilers warrants and
represents that, to the full extent permitted by law, he will not bring against
Deluxe or any of the Released Parties any claim or lawsuit seeking monetary
damages that is related to any matters released by Eilers under Section 1 of
this Release. Eilers agrees that if he brings or asserts any such action or
lawsuit, he shall pay all costs and expenses, including reasonable attorneys’
fees, incurred by Deluxe or the Released Parties in dismissing or defending the
action or lawsuit. Nothing in this provision, however, shall be interpreted to
prevent Eilers from bringing a claim or lawsuit to enforce the terms of this
Release or the Transition Agreement. This Section 3 shall not apply to any
claims Eilers may have asserting rights under the Older Worker Benefit
Protection Act.

        To the extent required by law, nothing contained in this Section 3 will
be interpreted to prevent Eilers from filing a charge with a governmental agency
or participating in or cooperating with an investigation conducted by a
governmental agency. However, Eilers agrees that he is waiving the right to
monetary damages or any other individual legal or equitable relief that might be
awarded as a result of any such charge or proceeding related to any claim
against the Released Parties arising from or relating to any events occurring
prior to his signing of this Release.

        4.       Rescission.   Eilers has been informed of his right to revoke
this Release insofar as it extends to potential claims under the Age
Discrimination in Employment Act by informing Deluxe of his intent to revoke
this Agreement within seven (7) calendar days following the Execution Date.
Eilers has likewise been informed of his right to rescind this Release insofar
as it relates to potential claims under the Minnesota Human Rights Act by
written notice to Deluxe within fifteen (15) calendar days following the
Execution Date. Eilers has further been informed and understands that any such
rescission must be in writing and hand-delivered to Deluxe or, if sent by mail,
postmarked within the applicable time period, sent by certified mail, return
receipt requested, and addressed as follows:

  Luann Widener
Senior Vice President, Human Resources
Deluxe Corporation
3680 Victoria Street North
Shoreview, MN 55126-2966


        Eilers and Deluxe agree that if Eilers exercises this right of
rescission, this Release shall be null and void and Eilers shall return to
Deluxe any consideration paid or benefit provided pursuant to the Transition
Agreement or this Release contemporaneously with the delivery of rescission
notice. Eilers specifically understands and agrees that any attempt by him to
revoke this Release after the specified period for rescission has expired is, or
will be, ineffective.



2

--------------------------------------------------------------------------------



        5.       No Claims Against Eilers.   Deluxe warrants and represents that
it will not bring any claim or lawsuit against Eilers related to any matters
released by Deluxe under Section 2 of this Release. Deluxe agrees that if it
brings or asserts any such action or lawsuit, it shall pay all costs and
expenses, including reasonable attorneys’ fees, incurred by Eilers in dismissing
or defending the action or lawsuit. Nothing in this provision, however, shall be
interpreted to prevent Deluxe from bringing a claim or lawsuit to enforce the
terms of this Release or the Transition Agreement.

        6.       Breach of this Release.   If a court of competent jurisdiction
determines that either party has breached or failed to perform any part of this
Release, the parties agree that the non-breaching party shall be entitled to
injunctive relief to enforce this Release and that the breaching party shall be
responsible for paying the non-breaching party’s costs and attorneys’ fees
incurred in enforcing this Release.

        7.       Severability.   If any provision of this Release is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect.

        8.       Ambiguities in this Release.   The parties acknowledge that
this Release has been drafted, prepared, negotiated and agreed to jointly, with
advice of each party’s respective counsel, and to the extent that any ambiguity
should appear, now or at any time in the future, latent or apparent, such
ambiguity shall not be resolved or construed against either party.

        9.       Opportunity to Review.   Eilers has read this Release and
agrees to the conditions and obligations set forth. Further, Eilers agrees that
he has had adequate time to consider the terms of this Release, that he is
voluntarily entering into this Release with full understanding of its meaning,
and that he has in fact consulted with his attorneys for advice in connection
with this Release.

        10.       Counterpart Agreements.   This Release may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.

        11.       No Assignment of Claims.   Eilers represents and warrants that
he has not transferred or assigned to any person or entity any Claim involving
Deluxe or the Released Parties or any portion thereof or interest therein.
Deluxe represents and warrants on its own behalf and on behalf of its corporate
affiliates that they have not transferred or assigned to any person or entity
any Claim involving Eilers or any portion thereof or interest therein.

        12.       Authority.   The undersigned officer *[director] of Deluxe
represents and warrants that he has authority to enter into this Release on
behalf of Deluxe and its affiliates.



3

--------------------------------------------------------------------------------



        13.       Binding Effect of Release.   This Release shall be binding
upon Eilers, Deluxe and their heirs, administrators, representatives, executors,
successors and permitted assigns.

        14.       Time to Sign and Return Release.   Eilers acknowledges and
agrees that he first received the original of this Release on or before
_____________, 2005. Eilers also understands and agrees that he has been given
at least 21 calendar days from the date he first received this Release to obtain
the advice and counsel of the legal representative of his choice and to decide
whether to sign it. Eilers acknowledges that he has been advised and has sought
the advice of his own counsel. No payments or benefits pursuant to the
Transition Agreement shall become due until Eilers has executed this Release and
the periods for rescission specified in Section 4 of this Release have expired
without any rescission having occurred. Eilers represents and agrees that he has
thoroughly discussed all aspects and effects of this Release with his attorney,
that he has had a reasonable time to review this Release, that he fully
understands all the provisions of this Release and that he is voluntarily
entering into this Release. BY SIGNING THIS RELEASE, EILERS ACKNOWLEDGES THAT HE
HAS CAREFULLY READ THIS RELEASE, THAT HE UNDERSTANDS ALL OF ITS TERMS, AND THAT
HE IS ENTERING INTO IT VOLUNTARILY. HE FURTHER ACKNOWLEDGES THAT HE IS AWARE OF
HIS RIGHTS TO REVIEW AND CONSIDER THIS RELEASE FOR 21 DAYS AND TO CONSULT WITH
AN ATTORNEY ABOUT IT, AND STATES THAT BEFORE SIGNING THIS RELEASE, HE HAS
EXERCISED THESE RIGHTS TO THE FULL EXTENT THAT HE DESIRED. HE ALSO ACKNOWLEDGES
THAT HE WILL BE RECEIVING BENEFITS THAT HE WOULD NOT OTHERWISE BE ENTITLED TO
RECEIVE EXCEPT BY VIRTUE OF HIS ENTERING INTO THIS RELEASE.

[Signature Page to Follow]













4

--------------------------------------------------------------------------------



        The parties have duly executed this Release as of the date first written
above.

  DELUXE CORPORATION    

--------------------------------------------------------------------------------

    By:        Title:       

--------------------------------------------------------------------------------

  Ronald E. Eilers
















5

--------------------------------------------------------------------------------